DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 3/11/2021. Claims 1-19 are presented for examination. 

Double Patenting Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of parent Application 15/390,991, U.S. Patent 10,528,226. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent 10,528,226 contain every element of claims 1-19 of the instant application, and as such anticipate the claims of the instant application. 
The claims of the instant application are compared to the similar claims of patent U.S. Patent 10,528,226 in the following table: 
Present Application
U.S. Patent 10,528,226
1. A display apparatus comprising: a display; a communicator configured to communicate with a plurality of external apparatuses, which respectively provide a plurality of contents; and a processor configured to: based on receiving information relating to contents among the plurality of contents from external apparatuses, respectively, through the communicator, identify the external apparatuses that transmitted the information, among the plurality of external apparatuses, control the display to display a user interface (UI) comprising the contents respectively received from the identified external apparatuses, and control the display to display, on the UI, reproduction states of the contents to be visually distinguishable according to states of inputs of users of the received contents, the inputs being received through the identified external apparatuses, respectively.  
1. A display apparatus comprising: a display; a communicator configured to communicate with a plurality of external apparatuses, which respectively provide a plurality of contents; and a processor configured to: based on receiving information relating to contents among the plurality of contents from external apparatuses, respectively, through the communicator, identify the external apparatuses that transmitted the information, among the plurality of external apparatuses, control the display to display a user interface (UI) comprising the contents respectively received from the identified external apparatuses, and control the display to display, on the UI, reproduction states of the contents to be visually distinguishable according to states of inputs of users of the received contents, the inputs being received through the identified external apparatuses, respectively. 

2. The display apparatus according to claim 1, wherein the processor is further configured to control the display to display the contents to be visually distinguishable by colors respectively assigned to the users.  
2. The display apparatus according to claim 1, wherein the processor is further configured to control the display to display the contents to be visually distinguishable by colors respectively assigned to the users. 
3. The display apparatus according to claim 1, wherein the processor is further configured to control the display to display, on the UI, visualizers provided distinguishably according to the users and varied in a visual effect depending on the states of the inputs of the users.  
3. The display apparatus according to claim 1, wherein the processor is further configured to control the display to display, on the UI, visualizers provided distinguishably according to the users and varied in a visual effect depending on the states of the inputs of the users. 
4. The display apparatus according to claim 1, wherein the processor is further configured to control the display to display, on the UI, a cursor for selecting the contents, and make the cursor be changed in shape as one of the 


5. The display apparatus according to claim 1, wherein the processor is further configured to control the display to display, on the UI, a wallpaper image, and arrange at least one content among the contents at a certain position matching the at least one content with a corresponding item on the wallpaper image. 
6. The display apparatus according to claim 1, wherein the processor is further configured to control the display to additionally display a timer showing a lapse of a standby time based on a request for reproducing one of the contents from at least one of the users, and start reproducing the one of the contents when the standby time is elapsed.  
6. The display apparatus according to claim 1, wherein the processor is further configured to control the display to additionally display a timer showing a lapse of a standby time based on a request for reproducing one of the contents from at least one of the users, and start reproducing the one of the contents when the standby time is elapsed. 
7. The display apparatus according to claim 6, wherein the processor is further configured to make the standby time shorter as more of the users make a request for reproducing a same content.  
7. The display apparatus according to claim 6, wherein the processor is further configured to make the standby time shorter as more of the users make a request for reproducing a same content. 
8. The display apparatus according to claim 6, wherein the processor is further configured to control the display to display an image of the timer to become bigger as more of the users make a request for reproducing a same content.  
8. The display apparatus according to claim 6, wherein the processor is further configured to control the display to display an image of the timer to become bigger as more of the users make a request for reproducing a same content. 
9. The display apparatus according to claim 1, wherein the processor is further configured to control the display to display, on the UI, an album comprising two or more pieces of the contents selected by inputs of the users, and control the display to display information about the users corresponding to the two or more pieces of the contents included in the album.  
9. The display apparatus according to claim 1, wherein the processor is further configured to control the display to display, on the UI, an album comprising two or more pieces of the contents selected by inputs of the users, and control the display to display information about the users corresponding to the two or more of pieces of the contents included in the album. 
15. A user terminal comprising: a display comprising; a communicator 





18. The user terminal according to claim 15, wherein the first UI provides a first search function configured to receive an input for searching a storage unit where data of the content is stored, the second UI provides a second search function configured to receive an input for searching the content displayed on the least one of the plurality of external apparatuses, and the processor is further configured to control the communicator to transmit the input received using at least one from among the first search function and the second search function, to the least one of the plurality of external apparatuses. 


In addition, claims 10-14 and 19 of the present invention are similar to claims 1-6 of the present invention.



Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al (U.S. Patent Application 20110113097) in view of Andersen et al (U.S. Patent Application 20160150575) and in view of Schwesinger et al (U.S. Patent Application 20150193124). 
Regarding claims 1 and 10, Takeuchi et al teaches a display apparatus comprising: 
a display (i.e. target device (FIG. 3 element 200 and par. 184)); 
a communicator configured to communicate with a plurality of external apparatuses, which respectively provide a plurality of contents (i.e. target device communicates with remote devices over wireless communication (FIG. 3 elements 300a-d and par. 184). The operation target device 200 transmits/receives data to/from the remote operation devices 300a-d (par. 186)); and 
a processor configured to: 
based on receiving information relating to contents among the plurality of contents from external apparatuses, respectively, through the communicator, identify the external apparatuses that transmitted the information, among the plurality of external apparatuses (i.e. it is possible to identify, from the data identification information, an owner of the corresponding data (par. 191).  The detailed content information includes owner's information used to identify the owner (Table 2 and par. 309).  The terminal identification information may be the phone number of the device, user ID, SIM card ID, or the like (Table 2 and par. 314). This way it is possible to identify, at a glance, who is the owner of the shared data (par. 464). The operation target device 200 displays, on its display screen, the owner of each of the images (FIG. 20 and par. 473)), 
control the display to display a user interface (UI) comprising the contents respectively received from the identified external apparatuses (i.e. the target device displays images sent by remote devices 300a-b (FIG. 5 and par. 198, 201). The operation target device 200 displays thumbnails of shared images (FIG. 18 and par. 444). Data to be displayed includes text data, still image data, and moving image data (par. 63). Examiner note: the users send content from remote devices 300 to target device 200), and 
control the display to display, on the UI, reproduction states of the contents to be visually distinguishable according to sources of the received contents, the contents being received through the identified external apparatuses, respectively (i.e. for each of the thumbnails displayed by the operation target device 200, corresponding terminal identification information 31 “a”, “b”, “c” or d” is displayed. The terminal identification information 31 is information used to identify a terminal (any of the remote operation devices 300a through 300d) (FIG. 18 and par. 447)).  
Takeuchi et al doesn’t expressly teach control the display to display, contents according to users.
Andersen et al teaches control the display to display, on the UI, reproduction states of the items to be visually distinguishable according to states of inputs of users (i.e. a representation of a user can include an image associated with the user, a text label associated with the user, some combination thereof, etc. A text label associated with a user can include user information associated with the user, including a user name (FIG. 6B elements 621, 631, 632 and par. 100)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Andersen et al to display a visual indicator of the user associated with the device that sent the (par. 370).
Takeuchi et al and Andersen et al don’t expressly teach display contents according to states of inputs.
Schwesinger et al teaches control the display to display, on the UI, reproduction states of the contents to be visually distinguishable according to states of inputs of users of (i.e. change visual property based on type of user gesture (FIG. 2 step 210, FIG. 3 steps 310, 314, 318, FIG. 4-5)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Schwesinger et al to provide visualizers that change depending on the state of the input, because doing so would provide feedback to the user regarding the nature of the current operation.


Regarding claims 3 and 12, Takeuchi et al and Andersen et al and Schwesinger et al teach the display apparatus according to claim 1. Takeuchi et al further teaches wherein the processor is further configured to control the display to display, on the UI, visualizers provided distinguishably according to the sources (i.e. for each of the thumbnails displayed by the operation target device 200, corresponding terminal identification information 31 “a”, “b”, “c” or d” is displayed. The terminal identification information 31 is information used to identify a terminal (any of the remote operation devices 300a through 300d) (FIG. 18 and par. 447)).

	Andersen et al teaches wherein the processor is further configured to control the display to display, on the UI, visualizers provided distinguishably according to the users (i.e. the GUI 620 includes graphical representations of remote wireless communication devices, including representations of users associated with said devices, users presently supported by said devices, some combination thereof, etc. A representation of a user can include an image associated with the user, a text label associated with the user, some combination thereof, etc. A text label associated with a user can include user information associated with the user, including a user name (FIG. 6B elements 621, 631, 632 and par. 99-100)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Andersen et al to provide visualizers for each identified user, because doing so would allow the user to better understand which friend sent the content (Takeuchi et al par. 370).
Takeuchi et al and Andersen et al don’t expressly teach visualizers depending on the states of the inputs.
Schwesinger et al teaches wherein the processor is further configured to control the display to display, on the UI, visualizers varied in a visual effect depending on the states of the inputs of the users (i.e. change visual property based on type of user gesture (FIG. 2 step 210, FIG. 3 steps 310, 314, 318, FIG. 4-5)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of 


Regarding claim 9, Takeuchi et al and Andersen et al and Schwesinger et al teach the display apparatus according to claim 1. Takeuchi et al further teaches wherein the processor is further configured to control the display to display, on the UI, an album comprising two or more pieces of the contents selected by inputs of the users (i.e. with a television in a living room, every family member can watch photos taken by the family members with their mobile phones in a family trip (FIG. 18 and par. 59)), and control the display to display information about the users corresponding to the two or more pieces of the contents included in the album (i.e. for each of the thumbnails displayed by the operation target device 200, corresponding terminal identification information 31 is displayed (FIG. 18 and par. 447). The terminal identification information may be the owner’s information (par. 314)).
  

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Redford et al (U.S. Patent 8,660,545) in view of Takeuchi et al and in view of Andersen et al. 
Regarding claim 15, Redford et al teaches a user terminal (i.e. an EPG app running on a smartphone (FIG. 2AC and col. 2 lines 53-58)) comprising: 
(i.e. touch screen (col. 5 lines 51-58)) comprising; 
a communicator configured to communicate with a external apparatus (i.e. the handheld device sends a video request to the TV and the TV plays the video (FIG. 3A and col. 2 lines 28-39)); and
a processor (i.e. processor (FIG. 10A element 1001)) configured to: 
control the display to display a first user interface (UI) comprising the contents respectively received from the identified external apparatus (i.e. the user can enter a search in the search box. The user can select any EPG item displayed on the screen, to view its corresponding video on an internet-enabled television that has been associated with the user’s smartphone (FIG. 2C element 205 and col. 6 lines 19-24, 48-52)), 
based on a user selection input through the first UI, transmit, via the communicator, information about content selected by the user selection input among the contents, to at least one of the plurality of external apparatuses (i.e. the handheld device sends the identification of the user-selected video request to the TV and the TV plays the video (FIG. 3A and col. 2 lines 28-39)), 
control the display to display a second UI comprising a cursor for controlling reproduction of the content corresponding to the information transmitted to the external apparatus (i.e. the EPG app displays a control panel including navigation buttons and sound control buttons (FIG. 2G elements 252 and col. 8 lines 5-28)), and 
transmit, via the communicator, a user input received through the cursor to the external apparatus, so that the external apparatus receives the transmitted user input and reproduces the content (i.e. signal 552 is used by handheld device 200 to transmit video navigation and audio control commands to data network interface circuit 392 that is connected to television 303 (FIG. 7 and col. 25 lines 29-33)).
Redford et al doesn’t expressly teach communicate with a plurality of external apparatuses which respectively provide a plurality of contents; and 
based on receiving information relating to contents among the plurality of contents from external apparatuses, respectively, through the communicator, identify the external apparatuses that transmitted the information, among the plurality of external apparatuses, 
30control the first UI to display reproduction states of the contents to be visually distinguishable according to users of the contents received from the identified external apparatuses, respectively.  
Takeuchi et al teaches a communicator configured to communicate with a plurality of external apparatuses which respectively provide a plurality of contents (i.e. target device communicates with remote devices over wireless communication (FIG. 3 elements 300a-d and par. 184). The operation target device 200 transmits/receives data to/from the remote operation devices 300a-d (par. 186)); and 
based on receiving information relating to contents among the plurality of contents from external apparatuses, respectively, through the communicator, identify the external apparatuses that transmitted the information, among the plurality of external apparatuses (i.e. it is possible to identify, from the data identification information, an owner of the corresponding data (par. 191).  The detailed content information includes owner's information used to identify the owner (Table 2 and par. 309).  The terminal identification information may be the phone number of the device, user ID, SIM card ID, or the like (Table 2 and par. 314). This way it is possible to identify, at a glance, who is the owner of the shared data (par. 464). The operation target device 200 displays, on its display screen, the owner of each of the images (FIG. 20 and par. 473)), and
30control the first UI to display reproduction states of the contents to be visually distinguishable according to users of the contents received from the identified external apparatuses, respectively (i.e. for each of the thumbnails displayed by the operation target device 200, corresponding terminal identification information 31 “a”, “b”, “c” or d” is displayed. The terminal identification information 31 is information used to identify a terminal (any of the remote operation devices 300a through 300d) (FIG. 18 and par. 447)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Takeuchi et al to associate a user with the device that sent the content, because doing so would allow the user to better understand which friend sent the content (par. 370).
Redford and Takeuchi don’t expressly teach30 display reproduction states according to users.  
Andersen et al teaches 30control the first UI to display reproduction states of the contents to be visually distinguishable according to users of the contents (i.e. the GUI 620 includes graphical representations of remote wireless communication devices, including representations of users associated with said devices, users presently supported by said devices, some combination thereof, etc.. A representation of a user can include an image associated with the user, a text label associated with the user, some combination thereof, etc. A text label associated with a user can include user information associated with the user, including a user name (FIG. 6B elements 621, 631, 632 and par. 99-100)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Andersen et al to display a visual indicator of the user associated with the device that sent the content, because doing so would allow the user to better understand which friend sent the content (par. 370).


Regarding claim 18, Redford et al and Takeuchi et al and Andersen et al teach the user terminal according to claim 15. Redford et al further teaches wherein the first UI provides a first search function configured to receive an input for searching a storage unit where data of the content is stored (i.e. the user can enter a search in the search box (FIG. 2C element 205 and col. 6 lines 19-28)), 
the second UI provides a second search function configured to receive an input for searching the content displayed on the least one of the plurality of external apparatuses, and
the processor is further configured to control the communicator to transmit the input received using at least one from among the first search function and the second search function, to the least one of the plurality of external apparatuses (i.e. the handheld device sends the identification of the user-selected video request to the TV and the TV plays the video (FIG. 3A and col. 2 lines 28-39)).  


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al in view of Andersen et al and in view of Schwesinger et al, and further in view of Hutchinson et al (U.S. Patent Application 20070106950). 
Regarding claims 2 and 11, Takeuchi et al and Andersen et al and Schwesinger et al teach the display apparatus according to claim 1, but they don’t expressly teach wherein the processor is further configured to control the display to display the contents to be visually distinguishable by colors respectively assigned to the users.
Hutchinson et al teaches wherein the processor is further configured to control the display to display the contents to be visually distinguishable by colors respectively assigned to the users (i.e. changes that are made using specific remote devices and the master unit are visually distinguished from each other. Each remote device is assigned a specific color and any image changes made using the remote device show up in an image in the color associated with the device (FIG. 66 and par. 361)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hutchinson et al to associate colors with users, because doing so would enable a user to find out which user is the source of the each content item.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al in view of Andersen et al and in view of Schwesinger et al, and further in view of Hohl et al (U.S. Patent Application 20090323586). 
Regarding claim 4, Takeuchi et al and Andersen et al and Schwesinger et al teach the display apparatus according to claim 1, but they don’t expressly teach wherein the processor is further configured to control the display to display, on the UI, a cursor for selecting the contents, and make the cursor be changed in shape as one of the contents is selected or unselected by an input of one of the users.
Hohl et al teaches wherein the processor is further configured to control the display to display, on the UI, a cursor for selecting the contents, and make the cursor be changed in shape as one of the contents is selected or unselected by an input of one of the users (i.e. the visualization of the selection procedure can be performed by changing the shape of the selected object (FIG. 12 and par. 118)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hohl et al to change the shape of the cursor when an item is selected, because doing so would allow the user to better differentiate which item is selected.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al in view of Andersen et al and in view of Schwesinger et al, and further in view of Clapp (U.S. Patent Application 20090015672). 
Regarding claims 5 and 13, Takeuchi et al and Andersen et al and Schwesinger et al teach the display apparatus according to claim 1, but they don’t expressly teach wherein the processor is further configured to control the display to display, on the UI, a wallpaper image, and arrange at least 28one content among the contents at a certain position matching the at least one content with a corresponding item on the wallpaper image.
Clapp teaches wherein the processor is further configured to control the display to display, on the UI, a wallpaper image, and arrange at least 28one content among the contents at a certain position matching the at least one content with a corresponding item on the wallpaper image (i.e. thumbnails are displayed on a map at the location where the videos were taken (FIG. 5 elements 405, 415, 420 and par. 49)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Clapp to display an item at a related position on the wallpaper image, because doing so would provide feedback to the user regarding the geo location where the displayed content was generated.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al in view of Andersen et al and in view of Schwesinger et al, and further in view of Hendricks et al (U.S. Patent 5,734,853). 

Hendricks et al teaches wherein the processor is further configured to control the display to additionally display a timer showing a lapse of a standby time based on a request for reproducing one of the contents from at least one of the users, and start reproducing the one of the contents when the standby time is elapsed (i.e. notification submenu 1061 informs the user that a program selection is about to begin (e.g., counting down until start time). This submenu is provided to the subscriber approximately one or more minutes before changing the viewing channel (FIG. 19 element 1236 and col. 36 lines 50-57)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hendricks et al to display a standby timer, because doing so would provide feedback informing the user regarding the timing of the next action.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al in view of Andersen et al and in view of Schwesinger et al and in view of Hendricks et al, and further in view of Aaron (U.S. Patent Application 20080115190). 
Regarding claim 7, Takeuchi et al and Andersen et al and Schwesinger et al and Hendricks et al teach the display apparatus according to claim 6, but they don’t expressly teach wherein the processor is further configured to make the standby time shorter as more of the users make a request for reproducing a same content.
Aaron teaches wherein the processor is further configured to make the standby time shorter as more of the users make a request for reproducing a same content (i.e. timers may have different count-down durations depending upon the level of the firewall policy group in a hierarchical structure. To increase responsiveness, time windows may be reduced during periods when rates/numbers of firewall policy group changes are high (par. 48)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Aaron to reduce the standby time as more users request the content, because doing so would increase responsiveness (par. 48).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al in view of Andersen et al and in view of Schwesinger et al and in view of Hendricks et al, and further in view of Wen et al (U.S. Patent Application 20100062753). 

Wen et al teaches wherein the processor is further configured to control the display to display an image to become bigger as more of the users make a request (i.e. the more often a contact is communicated with, the bigger a graphical representation or image of the contact on the display becomes, so that it is more noticeable to a user and easier to touch (FIG. 6 element 604 and par. 34)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wen et al to increase the timer icon as more users request the content, because doing so would make the timer more noticeable to the user and easier to touch (par. 34).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Redford et al in view of Takeuchi et al and in view of Andersen et al, and further in view of Haughay et al (U.S. Patent Application 20090307633) and in view of Hoogerwerf et al (U.S. Patent Application 20120124677). 
Regarding claim 16, Redford et al and Takeuchi et al and Andersen et al teach the user terminal according to claim 15, but they don’t expressly teach a sensor configured to sense an inclination of the user terminal.

wherein the processor is further configured to control the display to display the content selected by the user selection input on the first UI based on the inclination of the user terminal (i.e. the selected list item moves up or down when the device is tilted or shaken (FIG. 4 and par. 63-66)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Haughay et al to use device tilting to manipulate content items, because doing so would allow the user to manipulate the device without having to focus his gaze on a small screen, which can be useful for example when driving.
Redford et al and Takeuchi et al and Andersen et al and Haughay et al don’t expressly teach display the content at an edge area of the first UI.
Hoogerwerf et al teaches wherein the processor is further configured to control the display to display the content selected by the user selection input at an edge area of the first UI based on the gesture (i.e. the selected items are copied to the collection section 406 next to the edge of the screen (FIG. 5 and par. 56-57)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hoogerwerf et al to display selected content at an edge area of the first UI, because doing so would allow the user to better observe all selected items together in one area.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Redford et al in view of Takeuchi et al and in view of Andersen et al, and further in view of Morita et al (U.S. Patent Application 20050235209). 
Regarding claim 17, Redford et al and Takeuchi et al and Andersen et al teach the user terminal according to claim 15, but they don’t expressly teach wherein the processor is further configured to control the cursor to be changed in size as the content displayed on the least one of the plurality of external display apparatuses is selected or unselected.
Morita et al teaches wherein the processor is further configured to control the cursor to be changed in size as the content displayed on the least one of the plurality of external display apparatuses is selected or unselected (i.e. the icon of interest is displayed in a larger size than that of the other icons. A distinction is given to the manner of enlarging (FIG. 4 element 301 and par. 116)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Morita et al to change the size of the cursor when an item is selected, because doing so would allow the user to better differentiate which item is selected (par. 26).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Redford et al in view of Takeuchi et al in view of Andersen et al, and further in view of Schwesinger et al. 



Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/

July 29, 2021